UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21399 The Aegis Funds (Exact name of registrant as specified in charter) 6862 Elm Street, Suite 830, McLean, VA 22101 (Address of principal executive offices) (Zip code) Aegis Financial Corporation 6862 Elm Street, Suite 830, McLean, VA 22101 (Name and address of agent for service) (703) 528-7788 Registrant's telephone number, including area code Date of fiscal year end:December 31, 2015 Date of reporting period:September 30, 2015 Item 1. Schedule of Investments. Aegis Value Fund Schedule of Portfolio Investments 9/30/2015 (Unaudited) Shares Value Common Stocks - 94.6% Consumer Discretionary - 14.1% Auto Components - 1.8% Superior Industries International, Inc. $ Hotels, Restaurants & Leisure - 3.5% Bowl America, Inc. Class A Luby's, Inc. (1) Ruby Tuesday, Inc. (1) Household Durables - 1.4% Natuzzi S.p.A. - SP ADR (1)(2) Retail Holdings N.V. (2) Media - 0.2% Ballantyne Strong Inc. (1) Textiles, Apparel & Luxury Goods - 7.2% Delta Apparel, Inc. (1)(3) Total Consumer Discretionary Consumer Staples - 13.1% Tobacco - 13.1% Alliance One International, Inc. (1)(3) Total Consumer Staples Energy - 15.5% Energy Equipment & Services - 9.2% Gulfmark Offshore, Inc. Class A McDermott International, Inc. (1)(2) Mitcham Industries, Inc. (1)(3) Paragon Offshore PLC (2) Parker Drilling Co. (1) Oil, Gas & Consumable Fuels - 6.3% Cloud Peak Energy, Inc. (1) Comstock Resources, Inc. Questerre Energy Corp. - Class A CAD WPX Energy, Inc. (1) Total Energy Financials - 6.7% Capital Markets - 0.3% US Global Investors, Inc. - Class A Commercial Banks - 0.0% Citizens Bancshares Corp. (5) Diversified Financial Services - 1.8% California First National Bancorp. Insurance - 3.3% Echelon Financial Holdings, Inc. CAD Real Estate Management & Development - 1.1% Public Service Properties Investments Ltd. (1)(3) GBP Thrifts & Mortgage Finance - 0.2% First Federal of Northern Michigan Bancorp, Inc. Total Financials Industrials - 3.8% Aerospace & Defense - 1.0% Sypris Solutions, Inc. Machinery - 2.0% Hardinge, Inc. Marine - 0.8% Globus Maritime Ltd. (1)(2) International Shipholding Corp. Total Industrials Information Technology - 7.4% Electronic Equipment, Instruments & Components - 1.5% Frequency Electronics, Inc. (1) Vishay Intertechnology, Inc. Semiconductor & Semiconductor Equipment - 5.9% Photronics, Inc. (1) Rubicon Technology, Inc. (1) Total Information Technology Materials - 30.8% Metals & Mining - 23.2% Alamos Gold, Inc. Class A (1)(2) Amerigo Resources Ltd. (1)(2)(3)(5) AuRico Metals, Inc. (1)(2) Avino Silver & Gold Mines Ltd. (1)(2) Coeur Mining, Inc. (1) Continental Gold, Inc. CAD Dalradian Resources, Inc. (1)(2)(5) Endeavour Mining Corp. (1)(2)(5) Geodrill Ltd. (3) CAD GoldQuest Mining Corp. CAD Guyana Goldfields, Inc. (1)(2) Lake Shore Gold Corp. (1)(2) Nevsun Resources Ltd. (2) Olympic Steel, Inc. Sulliden Mining Capital, Inc. CAD Timmins Gold Corp. (1)(2) Universal Stainless & Alloy Products, Inc. (1) Paper & Forest Products - 7.6% Mercer International, Inc. Resolute Forest Products, Inc. (1) Total Materials Telecommunication Services - 3.2% Diversified Telecommunication Services - 3.2% Alaska Communications Systems Group, Inc. (1) Total Common Stocks (Cost $165,321,788) Warrants - 0.0% Energy - 0.0% Oil, Gas & Consumable Fuels - 0.0% Magnum Hunter Resources, Corp., Exercise Price: $85.00, 04/15/2016 (1)(4)(6) – Total Energy – Materials - 0.0% Metals & Mining - 0.0% Avino Silver & Gold Mines Ltd., Warrants,(1)(4)(6) Total Materials Total Warrants (Cost $262,014) Total Investments - 94.6% (Cost $165,583,802) Other Assets in Excess ofLiabilities - 5.4% Net Assets - 100.0% $ Non-income producing securities. Foreign security denominated in U.S. Dollars. Affiliated Company − The fund is owner of more than 5% of the outstanding voting securities. See Notes to the Financial Statements for additional information on Investments in Affiliated Companies. Security was fair valued in accordance with the policies and procedures approved by the Board of Trustees. Level 2 securities. Level 3 securities. CAD— Canadian Dollar GBP— British Pound At September 30, 2015, gross unrealized appreciation and depreciation of investments and foreign currency owned by the Fund, based on cost for federal income tax purposes were as follows: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation on investments ) The difference between cost amounts, if any, for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. The securities in the portfolio have been organized by their respective GICS code. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. Portfolio Characteristics 9/30/2015 (Unaudited) Portfolio Characteristics Industry Breakdown % of the Fund’s Net Assets Common Stock 94.6% Aerospace & Defense 1.0% Auto Components 1.8% Capital Markets 0.3% Commercial Banks 0.0% Diversified Financial Services 1.8% Diversified Telecommunication Services 3.2% Electronic Equipment, Instruments & Components 1.5% Energy Equipment & Services 9.2% Hotels, Restaurants & Leisure 3.5% Household Durables 1.4% Insurance 3.3% Machinery 2.0% Marine 0.8% Media 0.2% Metals & Mining 23.2% Oil, Gas & Consumable Fuels 6.3% Paper & Forest Products 7.6% Real Estate Management & Development 1.1% Semiconductor & Semiconductor Equipment 5.9% Textiles, Apparel & Luxury Goods 7.2% Thrifts & Mortgage Finance 0.2% Tobacco 13.1% Warrants 0.0% Oil, Gas & Consumable Fuels 0.0% Metals & Mining 0.0% Other Assets in Excess ofLiabilities 5.4% Total Net Assets 100.0% Investments in Affiliated Companies* Investments representing 5% or more of the outstanding voting securities of a portfolio company result in that company being considered an affiliated company, as defined in the 1940 Act. The aggregate value of all securities of affiliated companies held in the Aegis Value Fund as of September 30, 2015 amounted to $32,674,333, representing 26.13% of net assets. A summary of affiliated transactions for the period ended September 30, 2015 is as follows: Aegis Value Fund Alliance One International Inc. **** Amerigo Resources Ltd. Delta Apparel Inc. Geodrill Ltd.** Legumex Walker Inc.*** Mitcham Industries Inc.** Public Service Properties Investments Ltd.**** Tecumseh Products Co.*** Total December 31, 2014 Balance Shares Cost $ Market Value $ Gross Additions Shares - Cost $ $
